DETAILED ACTION
This action is response to application number 16/920,199, amendment and remarks, dated on 01/06/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-15, 18-35, 37-47 and 50-68 pending. 
Claims 4, 16-17, 36, 48-49 cancelled.
Claims 67 and 68 limitations interpreted under 35 U.S.C. 112(f) according to previous office action.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant in page 16 of remarks in regard to amended independent claims argues that “Yi, “the BS sends the PDCP status to the UE,” which enables the UE to “know which one [PDCP SDU] is missing.” In response, “[t]he total size [of the missing PDCP SDUs] is sent to the BS as a PDCP status report.” There is no disclosure or suggestion in Yi that the PDCP status from the BS includes a polling bit for a PDCP status report. Rather, as shown above, Yi merely discloses that the PDCP status indicates “which one [PDCP SDU] is missing.” There is simply no disclosure or suggestion that the PDCP status also includes a polling bit for the PDCP status report”.
In response to applicant's argument regarding sending a polling bit vs. a PDCP status from a BS to a UE so in response the UE to transmit a PDCP status report to the BS, the test for obviousness is not whether the features of a secondary reference may In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Sending a polling bit instead of a PDCP status from a BS to a UE in order the UE to transmit a PDCP status report to the BS is obvious to those of ordinary skill in the art, and obviously people in the field may make various changes and modification of the polling trigger/message (a bit, or a PDCP status) which is transmitted from the BS to the UE so in response the UE to transmit a PDCP status report to the BS, without departing from the essence and scope of the invention. 
Therefore, the prior art, Yi teaches receiving at the PDCP entity of the receiving device (UE) from the transmitter device (BS) a polling bit for the PDCP status report (missing PDCP SDUs sequence numbers); The total size of the missing PDCP SDUs is difficult to calculate because the UE does not know which one is missing. To inform the UE of the missing PDCP SDUs, the BS sends the PDCP status to the UE. Then, the UE can know which one is missing, and can sum up the size of the missing PDCP SDUs. The total size is sent to the BS as a PDCP status report. The PDCP status report may be includes in a PDCP control PDU or a RRC message. After sending the total missing size, the UE can reset it to zero and can sum up again until the PDCP status report is transmitted next time; ¶83).
Furthermore, Cho discloses sending a polling bit to request a peer entity to send a status report (An AMD PDU consists of a Data field and an AMD PDU header. ).
Therefore, it would have been obvious to one of ordinary skill in the art  to send a polling bit instead of a PDCP status from a BS to a UE in order the UE to transmit a PDCP status report to the BS as taught by Yi.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 5-15, 20-28, 31-35, 37, 39-47, 52-60 and 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US. 2014/0254393 A1) in view of Cho et al. (US. 2021/0258109 A1).

Claim 1, Yi discloses a method for wireless communication performed by a receiver device (UE; Fig. 1, el. 10; Fig. 2; Fig. 9, el. 60; ¶92), comprising:
receiving, at a packet data convergence protocol (PDCP) entity of the receiver device from a radio link control (RLC) entity of the receiver device, a plurality of RLC data packets (receiving at the PDCP entity of the receiver device plurality of RLC packets from the RLC entity of the receiving device; PDCP receiving side, Fig. 4; One PDCP layer may include a PDCP transmitting ), the plurality of RLC data packets received from a transmitter device over an RLC unacknowledged mode (UM) data radio bearer (DRB) (FIG. 6 is a flowchart showing a method for reporting PDCP status according to an embodiment of the present invention. In step S610, a UE sets up a RB mapped on RLC UM and receives a PDCP configuration on the RLC UM. The PDCP configuration enables the UE to report a PDCP status; ¶61-¶62; The PDCP status report can be transmitted regardless of a type of a DRB and/or a handover. According to section 6.2.6 of 3GPP TS 36.323 V8.6.0 (2009-06), the conventional PDCP status report can only be triggered if two conditions are satisfied: (1) DRB is mapped on RLC AM and (2) a handover occurs. By the proposed invention, the PDCP status report is triggered when DRB is mapped on RLC UM and is not related to whether a handover occurs; ¶66) or an RLC transparent mode (TM) DRB;
generating, by the PDCP entity, a plurality of PDCP data packets corresponding to the plurality of RLC data packets (generating a plurality of PDCP data packets corresponding to the plurality of received RLC data packets at the PDCP entity of the receiver device as shown by Fig. 4; PDCP receiving side, Fig. 4; One PDCP layer may include a PDCP transmitting side and a PDCH receiving side. The PDCP transmitting side may construct a );
receiving, at the PDCP entity, a polling bit for a PDCP status report in one of the plurality of PDCP data packets (receiving at the PDCP entity of the receiving device (UE) from the transmitter device (BS) a polling bit for the PDCP status report (missing PDCP SDUs sequence numbers); The total size of the missing PDCP SDUs is difficult to calculate because the UE does not know which one is missing. To inform the UE of the missing PDCP SDUs, the BS sends the PDCP status to the UE. Then, the UE can know which one is missing, and can sum up the size of the missing PDCP SDUs. The total size is sent to the BS as a PDCP status report. The PDCP status report may be includes in a PDCP control PDU or a RRC message. After sending the total missing size, the UE can reset it to zero and can sum up again until the PDCP status report is transmitted next time; ¶83).
Transmitting the PDCP status report to a PDCP entity of the transmitter device (a PDCP entity of the transmitter device; Fig. 4), the PDCP status report indicating a reception status at the receiver device of the plurality of PDCP data packets (the receiver device (UE) transmitting the PDCP status report to transmitting device (UE); Fig. 6, step 620; Fig. 8, step 830; The PDCP status report may be transmitted as a PDCP control PDU; ¶71; In step S620, a UE transmits a PDCP status report for the RB to a BS according to the PDCP configuration. The network can calculates ); and
receiving, from the transmitter device, in response to sending the PDCP status report, one or more PDCP data packets of the plurality of PDCP data packets that were not successfully received at the receiver device (receiving by the receiving device (UE) from the transmitter device (BS), one or more PDCP data packet about the PDCP data packets that were not successfully received; PDCP status about missed PDCP SDU, Fig. 8, step 810; In step S810, a UE received from a BS a PDCP status about PDCP SUD(s) which the BS is not correctly received; ¶79).
Yi differs from the claimed invention in that it does not expressly disclose “receiving, from the transmitter device, in response to sending the PDCP status report, one or more PDCP data packets of the plurality of PDCP data packets that were not successfully received at the receiver device”.
However, receiving, from the transmitter device, in response to sending the PDCP status report, one or more PDCP data packets of the plurality of PDCP data packets that were not successfully received at the receiver device, is well known as shown by Cho.
If the transmitting RLC entity considers that the received STATUS PDU does not include any positive ACK, the transmitting RLC entity can perform at least one of operations below: ignore ACK_SN in the STATUS PDU; maintain current TX_NEXT_ACK without any modification; perform retransmission of RLC SDU(s) for which a negative ACK has been received; ¶195-¶198; Fig. 15, S1507),
Furthermore, Cho discloses sending a polling bit to request a peer entity to send a status report (An AMD PDU consists of a Data field and an AMD PDU header. The P field is included in the AMD PDU header, and indicates whether or not the transmitting side of an LTE AM RLC entity requests a STATUS report from its peer LTE AM RLC entity. The interpretation of the P field is provided in the following Table 1; ¶128; ¶180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to receive, from the transmitter device, in response to sending the PDCP status report, one or more PDCP data packets of the plurality of PDCP data packets that were not successfully received at the receiver device as taught by Cho in regard to AM 

Claims 2, 34, Yi in view of Cho discloses receiving, from a radio resource control (RRC) entity of the receiver device, a request to send the PDCP status report (RRC message received by the RRC entity of receiver device (UE) requesting to send the PDCP status report; A BS can request the UE to send the PDCP status report. The request message may be transmitted as PDCP control PDU or a RRC message. The request message may include at least one of information on when the UE sends the PDCP status report, information on when the UE stops to send the PDCP status report and information on how many PDCP status reports are transmitted. When a periodic PDCP status report is configured, the request message may indicate the start of the periodic PDCP status report; ¶69; A BS can request the UE to stop to send the PDCP status report. The stop message may be transmitted as PDCP control PDU or a RRC message; ¶70).

Claims 3, 35, Yi in view of Cho discloses wherein the request to send the PDCP status report is received in response to initiation of a PDCP recovery procedure at the transmitter device (Yi; sending the PDCP status report, Fig. 8, S830 in response to initiation of a PDCP recovery procedure (recovering missing PDCP SDUs size) at the transmitter device, BS; The total size of the ).

Claims 5, 37, Yi in view of Cho discloses determining that a periodic timer for sending the PDCP status report has expired (Yi; determining the expiration of the periodic timer for sending the PDCP status report when a periodic PDCP status report is configured; A BS can request the UE to send the PDCP status report. The request message may be transmitted as PDCP control PDU or a RRC message. The request message may include at least one of information on when the UE sends the PDCP status report, information on when the UE stops to send the PDCP status report and information on how many PDCP status reports are ). 

Claims 7, 39, Yi in view of Cho discloses receiving an RRC configuration to send the PDCP status report (Yi; receiving  device (UE) receiving a RRC message to configure the receiving device (UE) to send the PDCP status report; A BS can request the UE to send the PDCP status report. The request message may be transmitted as PDCP control PDU or a RRC message. The request message may include at least one of information on when the UE sends the PDCP status report, information on when the UE stops to send the PDCP status report and information on how many PDCP status reports are transmitted. When a periodic PDCP status report is configured, the request message may indicate the start of the periodic PDCP status report; ¶69; Cho; RRC configuration of Status PDU transmission; ¶112; ¶127).

Claims 8, 40, Yi in view of Cho discloses wherein the RRC configuration (Yi; receiving  device (UE) receiving a RRC message to configure the receiving device (UE) to send the PDCP status report; ¶69) is received in response to a handover of the receiver device from a first base station to a second base station (Yi; alternatively extending the PDCP status report transmission and configuration to whether a handover from a first base station to a second base The PDCP status report can be transmitted regardless of a type of a DRB and/or a handover. According to section 6.2.6 of 3GPP TS 36.323 V8.6.0 (2009-06), the conventional PDCP status report can only be triggered if two conditions are satisfied: (1) DRB is mapped on RLC AM and (2) a handover occurs. By the proposed invention, the PDCP status report is triggered when DRB is mapped on RLC UM and is not related to whether a handover occurs; ¶66).

Claims 9, 23, 41, 55, Yi in view of Cho discloses wherein the receiver device transmits the PDCP status report upon successful completion of the handover to the second base station (Yi; alternatively extending the PDCP status report transmission and configuration to whether a handover from a first base station to a second base station occurs or completed; The PDCP status report can be transmitted regardless of a type of a DRB and/or a handover. According to section 6.2.6 of 3GPP TS 36.323 V8.6.0 (2009-06), the conventional PDCP status report can only be triggered if two conditions are satisfied: (1) DRB is mapped on RLC AM and (2) a handover occurs. By the proposed invention, the PDCP status report is triggered when DRB is mapped on RLC UM and is not related to whether a handover occurs; ¶66).

Claims 10, 42, Yi in view of Cho discloses wherein the transmitter device is the first base station (Yi; the transmitter device being a first base station shown in Figs. 6 and 8).

Claims 11, 27, 43, 59, Yi in view of Cho discloses wherein the PDCP status report includes a sequence number of a first missing PDCP data packet of the plurality of PDCP data packets (Yi; A PDCP Status PDU is used to convey a PDCP status report indicating which PDCP SDUs are missing; ¶48; A First Missing Sequence number (FMS) field 530 indicated a Sequence Number (SN) of a first missing PDCP SDU; ¶51; A Bitmap field 540 has a variable length. The Most Significant Bit (MSB) of the first octet of the Bitmap field 540 indicates whether or not the PDCP SDU with the SN (FMS +1) modulo 4096 has been received and, optionally decompressed correctly. The Least Significant Bit (LSB) of the first octet of the Bitmap field 540 indicates whether or not the PDCP SDU with the SN (FMS +8) modulo 4096 has been received and, optionally decompressed correctly. If a bit of the Bitmap field 540 is set to `0`, a corresponding SDU is missing. If a bit of the Bitmap field 540 is set to `1`, a corresponding SDU is received and it does not need retransmission; ¶52; Cho; ¶138; ¶144).

Claims 12, 28, 44, 60, Yi in view of Cho discloses wherein the PDCP status report includes a bitmap of successfully, unsuccessfully, or both successfully and unsuccessfully received PDCP data packets of the plurality of PDCP data packets (Yi; A PDCP Status PDU is used to convey a PDCP status report indicating which PDCP SDUs are missing; ¶48; A First Missing Sequence number (FMS) field 530 indicated a ).

Claims 13, 24, 31, 45, 56, 63, Yi in view of Cho discloses wherein the transmitter device is a base station and the receiver device is a user equipment (UE) (Yi; the transmitter device being a first base station and receiving device being a user equipment (UE) shown in Figs. 6 and 8).

Claims 14, 32, 46, 64, Yi in view of Cho discloses wherein the transmitter device is a UE and the receiver device is a base station (Yi; Fig. 4 shows a PDCP transmitting side and a PDCP receiving side, the transmitter device may be any of the communication the devices UE or BS and the receiving device may be any of the communication the devices UE or BS; One PDCP layer may include a PDCP transmitting side and a PDCH receiving side. The PDCP transmitting side may construct a PDCP PDU by using SDUs ).

Claim 15, limitation of claim 15 analyzed with respect to claim 1, the further limitation of claim 15 disclosed by YI, a method for wireless communication performed by a transmitter device (BS; Fig. 1, el. 20; Fig. 2; Fig. 9, el. 50; ¶91), comprising generating, by a radio link control (RLC) entity of the transmitter device, a plurality of RLC data packets corresponding to a plurality of packet data convergence protocol (PDCP) data packets received from a PDCP entity of the transmitter device (generating a plurality of RLC data packets at the a radio link control (RLC) entity of the transmitter device (PDCP transmitting side; BS) corresponding to a plurality of packet data convergence protocol (PDCP) data packets of the PDCP entity of PDCP transmitting side to be transmitted to the PDCP receiving side (UE) as shown by Fig. 4).

Claims 20, 52, Yi in view of Cho discloses initiating a PDCP data recovery procedure upon expiration of a periodic timer, wherein the PDCP status report is received after initiation of the PDCP data recovery procedure (Yi; determining the expiration of the periodic timer for initiating a PDCP data recovery procedure to send the PDCP status report when a periodic PDCP status report is configured; A BS can request the UE to send the PDCP status report. The request message may be transmitted as PDCP control PDU or a RRC message. ). 

Claims 21, 53, Yi in view of Cho discloses receiving, from a radio resource control (RRC) entity of the transmitter device, a request to perform a PDCP data recovery procedure, wherein the PDCP status report is received after the request to perform the PDCP data recovery procedure is received (Yi; receiving device (UE) receiving a RRC message to setup and configure the receiving device (UE) to perform a PDCP data recovery procedure by initiating the PDCP status procedure and transmission of  the PDCP status report; A BS can request the UE to send the PDCP status report. The request message may be transmitted as PDCP control PDU or a RRC message. The request message may include at least one of information on when the UE sends the PDCP status report, information on when the UE stops to send the PDCP status report and information on how many PDCP status reports are transmitted. When a periodic PDCP status report is configured, the request message may indicate the start of the periodic PDCP status report; ¶69).

Claims 22, 54, Yi in view of Cho discloses wherein the request to perform the PDCP data recovery procedure is received in response to a handover of a  whether a handover of the UE (UE; Fig. 1, el. 10; Fig. 2; Fig. 9; ¶92) from a first base station to a second base station occurs or completed; The PDCP status report can be transmitted regardless of a type of a DRB and/or a handover. According to section 6.2.6 of 3GPP TS 36.323 V8.6.0 (2009-06), the conventional PDCP status report can only be triggered if two conditions are satisfied: (1) DRB is mapped on RLC AM and (2) a handover occurs. By the proposed invention, the PDCP status report is triggered when DRB is mapped on RLC UM and is not related to whether a handover occurs; ¶66).

Claims 25, 57, Yi in view of Cho discloses wherein the transmitter device receives the PDCP status report after a periodic timer for sending the PDCP status report has expired (Yi; sending the PDCP status report after the expiration of the periodic timer when a periodic PDCP status report is configured; A BS can request the UE to send the PDCP status report. The request message may be transmitted as PDCP control PDU or a RRC message. The request message may include at least one of information on when the UE sends the PDCP status report, information on when the UE stops to send the PDCP status report and information on how many PDCP status reports are transmitted. When a periodic PDCP status report is configured, the request message may indicate the start of the periodic PDCP status report; ¶69).

Claims 26, 58, Yi in view of Cho discloses wherein the transmitter device receives the PDCP status report in response to a handover of the receiver device from a first base station to a second base station (Yi; alternatively extending the PDCP status report request, transmission and configuration to whether a handover of UE (UE; Fig. 1, el. 10; Fig. 2; Fig. 9; ¶92) from a first base station to a second base station occurs or completed; The PDCP status report can be transmitted regardless of a type of a DRB and/or a handover. According to section 6.2.6 of 3GPP TS 36.323 V8.6.0 (2009-06), the conventional PDCP status report can only be triggered if two conditions are satisfied: (1) DRB is mapped on RLC AM and (2) a handover occurs. By the proposed invention, the PDCP status report is triggered when DRB is mapped on RLC UM and is not related to whether a handover occurs; ¶66).

Claim 33, limitation of claim 33 analyzed with respect to claim 1, the further limitation of claim 33 disclosed by Yi, a receiver device (UE; Fig. 1, el. 10; Fig. 2; Fig. 9, el. 60; ¶92) comprising a memory (Fig. 9, el. 62), at least one transceiver (Fig. 9, el. 63), and at least one processor (Fig. 9, el. 61) communicatively coupled to the memory and the at least one transceiver (A wireless device 60 includes a processor 61, a memory 62, and an RF unit 63. The memory 62 is coupled to the processor 61, and stores a variety of information for driving the processor 61. The RF unit 63 is coupled to the processor 61, and transmits and/or receives a radio signal. The processor 61 implements the proposed functions, procedures, and/or methods. The processor 61 can ).

Claim 47, limitation of claim 47 analyzed with respect to claim 1, the further limitation of claim 47 disclosed by Yi, A transmitter device (BS; Fig. 1, el. 20; Fig. 2; Fig. 9, el. 50; ¶91) comprising a memory (Fig. 9, el. 52), at least one transceiver (Fig. 9, el. 53) and at least one processor (Fig. 9, el. 51) communicatively coupled to the memory and the at least one transceiver (ABS 50 includes a processor 51, a memory 52, and a radio frequency (RF) unit 53. The memory 52 is coupled to the processor 51, and stores a variety of information for driving the processor 51. The RF unit 53 is coupled to the processor 51, and transmits and/or receives a radio signal. The processor 51 implements the proposed functions, procedures, and/or methods. The processor 51 can implement an operation of the BS according to the embodiments of FIG. 6 and FIG. 8; ¶91).

Claim 65, limitation of claim 65 analyzed with respect to claim 1, the further limitation of claim 65 disclosed by Yi, a non-transitory computer-readable medium storing computer-executable instructions (memory (Fig. 9, el. 62) with instruction instructing the UE (Fig. 9, el. 60); A wireless device 60 includes a processor 61, a memory 62, and an RF unit 63. The memory 62 is coupled to the processor 61, and stores a variety of information for driving the processor 61. The RF unit 63 is coupled to the ). 

Claim 66, limitation of claim 66 analyzed with respect to claim 1, the further limitation of claim 66 disclosed by Yi, a non-transitory computer-readable medium storing computer-executable instructions (memory (Fig. 9, el. 52) with instruction instructing the BS (Fig. 9, el. 50); ABS 50 includes a processor 51, a memory 52, and a radio frequency (RF) unit 53. The memory 52 is coupled to the processor 51, and stores a variety of information for driving the processor 51. The RF unit 53 is coupled to the processor 51, and transmits and/or receives a radio signal. The processor 51 implements the proposed functions, procedures, and/or methods. The processor 51 can implement an operation of the BS according to the embodiments of FIG. 6 and FIG. 8; ¶91).

Claim 67, limitation of claim 67 analyzed with respect to claim 1, the further limitation of claim 67 disclosed by Yi, a receiver device (UE; Fig. 1, el. 10; Fig. 2; Fig. 9, el. 60; ¶92) comprising means for receiving, at a PDCP entity of the receiver device (RF unit; Fig. 9, el. 63; ¶92), means for generating, a plurality of PDCP data packets (memory and processor with instruction; Fig. 9, els. 61, 62; ¶92), means for transmitting, a PDCP status report (RF unit; Fig. 9, el. 63; ¶92) 

Claim 68, limitation of claim 68 analyzed with respect to claim 1, the further limitation of claim 68 disclosed by YI, a transmitter device (BS; Fig. 1, el. 20; Fig. 2; Fig. 9, el. 50; ¶91) comprising means for generating, a plurality of RLC data packets (memory, processor and instruction; Fig. 9, els. 51, 52; ¶91), means for transmitting, the plurality of RLC data packets (RF unit; Fig. 9, el. 53; ¶91), means for receiving, a PDCP status report (RF unit; Fig. 9, el. 53; ¶91) and means for transmitting, one or more PDCP data packets (RF unit; Fig. 9, el. 53; ¶91).

Allowable Subject Matter
Claims 6, 18-19, 29-30, 38, 50-51 and 61-62 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
3/12/2022